Question Time (Commission)
The next item is Question Time (B7-0017/2010). This will be a little shorter this evening than it should be because the preceding debate overran by 25 minutes because of earlier delays. I am sorry about that. We will finish some time after 19.30. I intend to be very crisp on time. Speakers from the floor have 30 seconds.
The following questions are addressed to the Commission.
Part one
Subject: Regulation of private pension funds
In recent years, the value of private pension fund assets has decreased a great deal. The need for closer regulation of the private pension fund sector has been underlined by the high level group on financial supervision chaired by Jacques de Larosière.
The financial crisis has highlighted the extent to which Member States are vulnerable to a wide range of risks. These risks are of direct concern to investors in those funds and to the stability and integrity of European financial markets, as well as seriously affecting financial market participants. In this unstable period for the economy, many European citizens have lost confidence in the regulation of the private pension fund system.
Does the Commission not take the view that it should propose a comprehensive legal measure to lay down monitoring standards with the purpose of regulating private pension funds?
Mrs Blinkevičiūthas asked a very important question about pension reform, which is a key issue for the coming years, given the challenges that we have to face together: demographic ageing, the viability of public finances and the mobility of employees in particular. Moreover, pension funds are major institutional investors.
The financial crisis has shown up the weaknesses in the design of some pensions schemes and, ladies and gentlemen, following on from the de Larosière report, we are going to take some initiatives. President Barroso has announced some policy guidelines on this matter to the European Parliament.
During 2010, we are going to present a Green Paper on pensions that is expected to encourage a rigorous discussion of the regulation of private pension funds. In this context, a revision of the directive on the activities and supervision of institutions for occupational retirement provision might be envisaged. The Commission remains committed to strengthening the internal market in the area of pension funds. This revision of the directive would also include solvency rules for pension funds. Moreover, Mr President, this meets a demand made by the European Parliament during the negotiations on the Solvency II Directive.
To avoid any ambiguity on this very important issue that affects the citizens, I would add that, in the name of subsidiarity, the Commission will be very careful to respect the choices that are made in many of the Member States concerning their attachment to the pay-as-you-go pension scheme.
(LT) Thank you, Commissioner, for your answer and we certainly hope that the European Commission will submit a Green Paper on pensions as soon as possible since, in the majority of European Union Member States, this is a particularly urgent matter. In some Member States, like my country Lithuania, already small pensions were reduced even further, such was the reality of the current economic and financial situation. However, Commissioner, I would also like to ask whether you can say why, in the EU 2020 strategy, the European Commission has devoted so little attention to the security and stability of pensions and to pension guarantees, since we have to take into account the current situation in the labour market, the current demographic situation and, indeed, this is one of the most important issues, what sort of pensions people will receive in 10 years time.
Mrs Blinkevičiūtė, it is evident that the document on the 2020 strategy, which is a document for green growth, for intelligent, equitable and inclusive growth, cannot mention all of the issues. This is why we have other instruments, other occasions, and other frameworks in which we can fulfil our duty of dealing with fundamental questions such as pensions and the dependence of Europe's citizens.
I have just said, Mrs Blinkevičiūtė, that pension funds are major institutional investors. The various types of pension schemes operating on the basis of statutory funding, whether occupational or voluntary, today play an increasingly important role in the overall pension schemes in many Member States.
I repeat that we will work by showing respect, in the name of subsidiarity, for the commitment and the attachment of many countries - and I am fairly familiar with some of them - to the pay-as-you-go scheme and, on this basis, we will work on this Green Paper, which will be ready in the coming weeks or months, at the latest. I should be happy to have as broad a debate as possible with you and other interested Members.
(DE) Mr President, my home country, Austria, subsidises private pension provision by a maximum of EUR 210 per year, although pension speculation has been shown to have been one of the triggers of the financial crash in the United States.
I believe that the Commission needs to ask itself whether pension provision is not actually the quintessential task of the State and whether we should keep a tight rein on dubious financial speculators in this regard. There is also the question of whether, in the Commission's opinion, it is not short-sighted or even negligent to provide State subsidies for private pension provision without quality standards if there is a risk that, after these enormous losses, the pension recipients will be in even more need of support from the State.
Mr Barroso had the opportunity, a short while ago in this Chamber, to reply to several questions on the major issues relating to financial movements.
You spoke of speculation, Mr Obermayr. As European Commissioner for the Internal Market and Services with responsibility for regulation and supervision, I am able to say that no product, market or territory will be excluded or immune from intelligent supervision and effective regulation.
Therefore, everyone in these markets, with their various products, will be affected by the work that we are going to undertake, work that has already begun in the form of the Supervision package, which is already under discussion, and by revising several directives, in particular, the Institutions for Occupational Retirement Provisions (IORP) Directive, we are going to establish strict investment rules.
I confirm that we will exclude none of these products or markets from the requirement for supervised transparency and for intelligent, effective regulation.
(RO) I believe that strategic thinking is required long term about reforming the pensions system, both in the private and public sectors. I am referring here to the fact that the birth rate soared in the 1970s. In 30 years' time, these people will be retiring, while at the moment, the birth rate is very low. Those being born today will supply the workforce in 30 years' time and they will not be able to provide the resources required for the pension funds at that time.
This is why I would like to ask you: what measures are you adopting to carry out a proper reform of the pensions systems in the long term, in a sustainable manner and for the benefit of Europe's citizens?
Mrs Ţicău, in the first part of my speech just now, which was quite short as per the rules, I myself mentioned one of the major challenges, other than mobility, which is that of demography. Moreover, even though the question of a family or demographic policy does not come under the main European areas of responsibility, I do think that we would all benefit from having a debate and making comparisons on this issue, which concerns, to a greater or lesser extent, all of the European countries. Our continent is probably one of the few continents in the world that will see its population fall relative to the other continents if birth rates do not recover.
It is against this extremely serious background, Mrs Ţicău, and going beyond the issue of retirement itself, that we have to work on the pensions issue and on the issue of taking responsibility for dependency. That is why I believe that this Green Paper is a good tool that comes at the right time. You will not have to wait too long. We are working on the issue and we are going to put the final touches to it to ask all of these questions, whilst taking proper account of what falls under national responsibilities for pensions systems and what it is possible to do at European level, especially in relation to all these private pension funds and their proliferation on the European markets.
In any case, all of these issues - none of which will be excluded - will form part of the questions that we are going to be considering, whilst proposing some courses of action or guidelines in the Green Paper that I mentioned, which will be published in a few months' time.
Subject: Flood insurance systems in the EU
Recent flooding in Ireland has caused approximately €500 million worth of damage to both private and public infrastructure. The Irish Government has made an application to the EU Solidarity Fund to cover a proportion of the damage to public infrastructure.
However, there is often no redress for private households and undertakings due to the prohibitive cost of private flood insurance. It is worth noting that one of the causal factors of the unprecedented flooding was the uncoordinated planning of development, including, in some cases, on flood plains, and that some insurers are refusing to insure particular households and undertakings.
In the light of this, could the Commission outline any plans it has, if any, to draft legislative proposals to harmonise flood insurance provision in the EU, taking into account the market failure to provide adequate cover in some Member States? Failing that, could the Commission comment on any programmes it has developed to exchange best practice in this area between Member States?
Mr President, ladies and gentlemen, Mr Kelly is asking a question relating to a recent tragic event, one that has struck Madeira and the Atlantic coast, in my country in particular, causing dozens of deaths. Whilst I am on the subject, I should naturally like to express once again our solidarity with all of the victims, and my colleague, Commissioner Hahn, has been at the scene in both of the places that I have just mentioned.
In this case, too, we have to confront the global challenge posed by climate change and we shall see a growing number of natural disasters, just as we shall continue to see, moreover, disasters that are not natural and that may have serious consequences for human life, nature and the economy. For example, I am thinking about industrial disasters, fires and disasters at sea.
This is an issue to which I have been personally committed for a very long time. It was here in this very Chamber, in 1999, that I, as the recently appointed Commissioner for Regional Policy, had to respond to Greek Members who were worried about the consequences of the earthquakes that had just occurred in their country.
At the time, I proposed, firstly, the creation of a solidarity fund and, secondly, the creation of a European civil protection force. We had to wait until 2002 and the major flooding that affected Germany, Austria and Slovakia before the Commission was able to create, in the space of three months, with the help of Parliament and of the Council, the Solidarity Fund that will intervene in Madeira and on the Atlantic coast, just as it has intervened in several major disasters since 2002.
My colleague, Mrs Georgieva, is working with Baroness Ashton on the introduction of the European Civil Protection Force, and I hope that we will not have to wait for a new disaster before we pool our responses and our relief efforts under a single European flag in disasters such as that in Haiti or the tsunami.
The question that was asked relates to insurance, because not everything is related to uninsurable public property that can be covered by the Solidarity Fund. I think that there is progress to be made on the risks that can be covered by insurance policies.
The 2009 White Paper on adapting to climate change suggests having publicly supported insurance systems where no insurance exists. In the follow-up to this White Paper, I want to examine the role insurance products could play in supplementing these measures. I intend to start with a benchmarking exercise: I have asked my services to examine what exists in the various Member States. In situations where there could be a crossborder impact, it might even be appropriate to promote insurance schemes that are Europewide rather than national.
I am very aware of the complexity of this issue, Mr Kelly. I shall carry out this work in cooperation with all of the stakeholders, with the insurance companies, with the Member States and the experts, to exchange best practices and to set the priorities at the correct level. I am convinced that we can improve the protection of Europe's citizens in the face of the increasing number of natural disasters. That is why I wish to undertake this extremely practical task of screening, of benchmarking the various existing insurance systems for natural disasters in the 27 Member States.
We were all obviously very concerned about Madeira and France. In my own country, fortunately, nobody was killed but the insurance problem manifested itself very quickly. Lots of households cannot get insurance now and in one town, Clonmel, where there was flooding a number of years ago, insurance has risen six fold. Obviously, that is a huge issue and I compliment the Commissioner on looking into it.
I would also just like to ask him about countries and governments that do not implement the Floods Directive. Would he consider sanctions of some nature for them as well?
This Floods Directive dates from 2007. There was also a Commission communication in 2009 on the prevention of natural or manmade disasters in general.
Mr Kelly, you are talking about fairly recent directives but the same thing applies to these and all the other directives, as soon as they become operative: the Commission must and will verify how the Member States are applying or not applying these directives. When we speak of flooding, as has been seen clearly in France and as can be seen in your own country, the consequences for land management of a failure to take precautions and of construction in flood zones are obvious. The Commission will act in this area, as in all others, by looking at what the Member States are doing or not doing and by taking the appropriate measures, including action against breaches, to ensure that these directives are applied.
Apropos what Mr Kelly raised, and that is the implementation of the Floods Directive: as you know, it has to be transposed into national law this year, 2010, in all 27 Member States. What I would urge is that the Commission keeps an eye on national authorities in relation to the implementation of it. In 1995, I was the Minister with responsibility for flooding in Ireland. We brought a report out at that stage that there should be no further building of new houses in flood plains. And yet many of the houses looking for compensation in parts of Ireland were built post that.
So we need to implement the Floods Directive very rigidly indeed and to impose penalties on the Irish Government and local authorities and on anybody who breaches the conditions of the Floods Directive.
(PL) Mr Barnier, I would like to ask you about something else. We are talking about insurance, but I think that when it comes to disasters, two measures of another kind are needed. In relation to this, I would like to ask you about the following matter - should a rapid reaction centre not be established faster in Europe? We do not have a single centre which could react to disaster situations. Secondly, should we not put greater effort into establishing civil capabilities? For example, we do not have transport aircraft. In other words, apart from insurance, we need one centre and we need greater capabilities for giving help.
Two different questions have been asked. First, on the question of the floods, I came as the Commissioner for the Internal Market and Services to reply to a specific question, Mr Kelly, which was as follows: how can best use be made of insurance policies, particularly to compensate people whose personal property has been affected? I am going to work on this snapshot of the various more or less sophisticated private insurance schemes, where some countries have hardly any insurance for this type of disaster and others, such as France, have a scheme that pays 100% compensation in the event of a natural disaster.
Flooding, Mr Kelly, is not an issue for which I have responsibility. I am going to ask Mr Potočnik, my colleague with responsibility for the environment, to give you a written answer informing you of how this directive on flooding is or is not being applied. You are right, however, that the key issue lies in national and even regional or local powers in the areas of building or suitability for building. One cannot ask Brussels for everything, although the general rule is obvious: there are areas where building or further building should not occur. I even had a law passed in my country to move housing and factories located in areas that were regularly affected by flooding. I had a law passed in 1995, and people are compensated so that they leave before another disaster occurs.
Those are the ideas that I would like to bring together before coming back to you with some proposals on the issue of insurance policies.
I would like to say a final word on the issue of civil protection, even though the issue falls within the remit of other colleagues. It is an issue on which I did some work - as you know - which was supported by the European Parliament, at the request of President Barroso, in 2006. This work led me to propose the creation of a European civil protection force provided by Member States on a voluntary basis. We could introduce enhanced cooperation, starting from the bottom up, to get used to preparing our responses. When there is a tsunami or a tragedy in Haiti, it is never goodwill that we lack, but coordination. Human lives would be saved, time would be saved, money would be saved and, at the same time, there would be increased visibility if the European volunteers were to prepare their responses to the various categories of disasters.
Naturally, the responses cannot be the same for an industrial disaster, for a disaster such as the Erika, for flooding in Germany or France, for fires in Greece, for a tsunami, for major pandemics or even for a terrorist attack such as 11 September, which could still unfortunately occur in Europe.
The aim of this idea on which my colleagues are working - we shall come back to you with some concrete proposals - is to prepare a joint planned response. In any case, I remain very attached to this idea on which I have done a great deal of work with the support of the European Parliament.
Subject: European action to combat poverty
According to Eurostat, around 85 million European citizens, 20% of children and 19% of European citizens over 65, were at risk of poverty in 2008. At EU level, 8% of the active population and 44% of unemployed people had an income below the poverty threshold, and having a job is not sufficient to guarantee a decent standard of living. Social protection measures in the Member States have cut the risk of poverty facing the EU population by 32%. The economic crisis has led to a rise in the unemployment rate to around 10% and widening social gaps.
Can the Commission say what measures it plans to take to create and preserve jobs in the EU and to guarantee a decent standard of living for all EU citizens through a sound and adequate social protection system?
Member of the Commission. - I very much share the concerns expressed in this question about the welfare and well-being of Europeans, the questions on employment and social protection and fighting poverty.
As you know, 2010 is the European Year for Combating Poverty and Social Exclusion, in order to raise awareness about social problems. Hopefully this year will be good not only for discussing poverty, but also for committing ourselves to fighting it and to renewing this political commitment at EU level and among the Member States.
In order to provide an opportunity for this renewed commitment, the European Commission has included in the new EU 2020 strategy a headline target on poverty reduction, which is a reflection of our concern and the lessons learned over the past decades. The objective now is to reduce poverty by a quarter by 2020.
Fighting poverty requires prosperity, high-quality jobs for those who can work and sustain themselves, and solidarity towards those in need. These elements are all present in the EU 2020 strategy. Achieving the headline target on poverty will be supported by a dedicated flagship initiative which is called the European Platform Against Poverty. There are concrete instruments for maintaining and creating jobs at European level through the European Social Fund, the European Globalisation Fund and also the recent micro-credit initiative.
The actions taken by individual Member States are especially important. Still more needs to be done to ensure that high quality jobs are accessible to all to start with, but poverty reduction has to go well beyond questions of employment. As is recognised in the EU 2020 Communication, effective well designed social protection is indispensable for preventing and tackling poverty and exclusion.
The Member States are responsible for the financing and organisation of social protection systems, with the Commission supporting them in this task. As a key partner in the social open method of coordination, the Commission helps to identify and promote clear policy priorities, provides a monitoring framework and facilitates mutual learning. A good example so far includes the active inclusion framework, the benchmarking exercise on child poverty and the monitoring of the social impact of the crisis.
We will work very closely with the two presidencies this year: the Spanish Presidency and the Belgian Presidency. Both have important initiatives: the first stage of the Roma Summit, which was discussed a few minutes ago in this House and has a very strong impact on poverty reduction, while with the Belgian Presidency, we are preparing an initiative on reducing child poverty.
But it is not only governments we have to work with, but also NGOs. Without the NGOs, we cannot make completely successful programmes. We support NGOs dealing with poverty and social protection in general from the Progress Fund.
These are the main issues and they cover various directions where the Commission acts to reduce poverty.
(RO) Thank you for your reply. However, I would have liked us also to discuss briefly the process of deindustrialisation which is going on in many Member States and which is one of the causes of the economic and social crisis we are going through.
An ambitious and intelligent European industrial policy will not only strengthen the European Union's competitiveness but, above all, generate new jobs. Therefore, what measures on European industrial policy will be included in the current Commission's programme of work, which will be able to boost the European Union's competitiveness but, above all, generate new jobs, thereby making it possible to guarantee European citizens a decent living?
Thank you.
Member of the Commission. - Indeed, creating more and better jobs is also included in the EU 2020 strategy. I would like to draw your attention to two more flagship initiatives. I already mentioned the one which focuses on poverty, but concerning the quantity and quality of jobs in Europe we have the 'new skills in jobs' flagship initiative; and under the sustainability pillar of Europe 2020, there is a flagship initiative on industrial policy.
I think this is a crucial point in the context of this question, because it has to be recognised that European Union instruments should not only target the impact of companies leaving Europe, like the Globalisation Fund. This plays a very important role in preventing poverty, preventing the loss of income and the loss of skills when corporations decide to relocate outside Europe; and for the first time now in a very long time, there is going to be a flagship initiative on industrial policy for a sustainable economy.
I think this will address many of the issues of industrial development and the issue of location. I fully agree with what was implied in the question, that without a comprehensive economic policy and employment policy, we cannot successfully fight poverty.
(DE) During an economic crisis, the danger of social security fraud is particularly great. Is the Commission aware that, in Central Europe, there is large-scale social security fraud among States with high social disparities? For example, compensation payments for minimum pensions were fraudulently claimed by EU citizens from nine Member States, with these compensation payments clearly exceeding the actual pensions.
My question is this: does the Commission intend to provide individual Member States with tools that they can use to prevent such large-scale social security fraud?
(EL) Mr President, Commissioner, in Greece, over 20% of the population lives below the poverty line. Of these, 34% of people living in poverty are unemployed and 14% are working poor.
The problem of poverty which my fellow Member raised in her question in connection with Europe and the statistics which I have given you for Greece are due, in my opinion, to the failure of the neoliberal economic model championed by the Treaty of Lisbon and included in the text of the 2020 strategy.
I should like to ask you: Is it possible to combat the increasing proportion of people living in poverty with fragmented policies with elements of charity, or do we need a different economic policy, which revolves around full-time employment, meaning that you need to revise the EU 2020 strategy?
Member of the Commission. - Starting with the second question if you do not mind, it is indeed very important to have a more stable macro-economic environment.
In the previous answer, I referred to the importance of a comprehensive economic policy in order to create a more stable environment, and indeed what was mentioned as the 'neoliberal trend' of recent decades needs to be reviewed. In Europe 2020, we have a number of initiatives, and I would like in particular to mention the chapter on financial regulation. This is a substantial change as compared to the previous regime and comes from the intention to stabilise the macro-economic environment which would relieve the pressure on the fiscal systems that are meant to support social protection systems and employment policies.
Concerning the abuse and the effectiveness of the social protection systems, indeed, the crisis is a test in this respect. What the Commission can do is to use the open method of coordination and the analytical and reporting capacity available to it to help Member States to better focus the social protection measures.
The challenge in crisis times, which was mentioned in the question, but also in the coming period, when various Member Sates will face the need for fiscal consolidation, will really be a test, and we cannot easily find more resources for fighting poverty. That is why we need to share experiences about how to use our instruments more effectively and how to target the vulnerable groups better.
Subject: Evaluation of the Culture Programme 2007-2013
As part of efforts to promote and highlight European culture, in 2007, the European Union adopted the Culture Programme which will run until 2013. It has a total budget of approximately EUR 400 million.
The objectives of this programme include raising awareness of those aspects of culture which are of European significance and promoting the transnational mobility of people working in the cultural sector.
How does the Commission evaluate progress so far in attaining these two objectives?
Are Member States showing an interest and taking part in the Culture Programme, or does the Commission consider that it should launch new and more dynamic initiatives to attain its objectives by 2013?
Mr President, as Mr Papanikolaou said, the objective of the Culture Programme is to enrich the cultural experience of European citizens by promoting our common cultural heritage. The Commission is promoting cultural cooperation between authors, people working in the cultural sector and the institutions in the countries participating in the programme, with a view to encouraging the emergence of a European nationality.
The Culture Programme aims, in particular, to promote the cross-border mobility of people working in the cultural sector, to encourage cross-border movements of artistic and cultural works and products and to support cross-cultural dialogue. For example, under the Culture Programme in 2009, 749 applications were submitted and 256 plans were selected for funding, the main objective of 127 of which was the mobility of people working in the cultural sector.
According to the legal basis, regular external and independent evaluation of the programme is required. In July 2009, the Commission invited an independent contractor to evaluate the first three years' application of the Culture Programme 2007-2009 and, more importantly, the consistency of objectives, the initial results and the initial impact of the programme.
The contractor conducted the evaluation on the basis of data on the results from plans, recent individual evaluations and research and interviews with plan beneficiaries and interested persons working in the cultural sector. His final report will be submitted in the second half of this year. On that basis, the Commission will draft a report on the application of the programme and submit it to the European Parliament by no later than 31 December 2010.
Please note that the programme does not primarily target the national authorities; it targets people working in the cultural sector. The participation of people working in the cultural sector in plans is relatively evenly distributed across the Member States. The national authorities participate in groups of experts at European level in order to formulate the programme development policy.
Following two rounds of pilot studies on the mobility of artists inaugurated by the European Parliament for 2008 and 2009, and bearing in mind the talks already held within the framework of the open method of coordination, the Commission is currently evaluating the progress made to date and looking at ways of improving the application of the current programme.
Later on, before the year end, the Commission will start a public consultation procedure in order to pave the way for the new Culture Programme for 2014 onwards.
(EL) Thank you, Commissioner, for your reply. I think this is the first time you have been here during this procedure. May I wish you every success in your work and bon courage.
It is indeed vital to raise awareness among European citizens about the cultural elements which are important to Europe and which form points of reference for our European culture and common values. I think that this point has become extremely important over recent years for Greece too, especially - to push the debate forward a little - under the weight of the use of cultural monuments for purposes unrelated to culture, in order to poke fun at my country. I refer to an article in the German magazine Focus with a doctored picture of the Venus de Milo; I refer to articles on the Internet which describe the Acropolis as a ruin.
I am afraid that this practice may no longer be the exception and I therefore ask you, Commissioner, if you have condemned these practices and if, within the framework of the programme we are debating, but not only within that framework, the Commission plans to adopt a more decisive, a more - if I may say so - aggressive policy to promote culture ...
(The President cut off the speaker)
If you do not mind, I would rather not comment just now on articles in various publications, because I do not think we shall get anywhere by responding to articles like this.
What I would say is that cultural monuments, such as the Acropolis and other monuments in Greece and other Member States, are a source of inspiration and cross-cultural wealth and just today, the European Commission adopted a new system for labelling the major cultural monuments of the European Union, including the Acropolis.
I think that speaks for itself in terms of how Europe thinks about these monuments.
Subject: Strengthening and funding grassroots sporting organisations in the EU
Grassroots sporting organisations make a huge contribution to European society, culture and the health of European citizens; in the current economic climate, however, many grassroots sporting organisations are experiencing financial difficulties. What action can the Commission take to strengthen grassroots sports and promote their development across the Member States?
The Commission has recently closed its public consultation on funding for grassroots sports. Can the Commission give further information on the aims of this public consultation and when further information on the outcome of this consultation will be available?
Member of the Commission. - The Commission fully acknowledges the important role of grass-root sport within European society.
The 2007 White Paper on Sport therefore focused on the societal aspects of sport and proposed a number of actions, including the promotion of health-enhancing physical activity or sport's educational role of social inclusion in and through sport and of volunteering in sport, which have been, or are currently being, implemented.
Similarly, the new EU competence for sport enshrined in Article 165 highlights the sector's specific nature, its social and educational function, and its structures based on voluntary activity.
It thereby provides the framework for future EU action and gives direction for promoting sport across the EU and for developing the European dimension in sport.
The Commission intends to propose initiatives for implementing the Lisbon Treaty in the field of sport later this year. That will take account of the need to strengthen the grass-root sports sector.
The honourable Member also rightly points out that grass-root sports organisations face challenges in the current economic climate. The ongoing EU study on internal market barriers to sports funding, which was announced in the White Paper and which focuses on grass-root sports funding, addresses such challenges. The study aims to describe the key sources of financing, identify financing models in different Member States and for different sports disciplines and to analyse the EU regulatory environment and national policies that have an impact on sports funding.
Finally, the study should outline efficient business models that are also able to meet future challenges, such as the impact of the economic crisis on public sector budgets or on sponsorship, and identify means of strengthening the development of grass-root sport across the European Union.
The consultations on funding for grass-root sport referred to by the honourable Member were carried out within the framework of this study. The initial results of these consultations were presented to interested stakeholders at a conference on sustainable funding models for grass-root sport in the internal market, organised by the study contractor on 16 February in Brussels.
The outcomes of the conference will soon be published on the website of the Internal Market and Services Directorate-General.
I would like to thank the Commissioner for her response. I welcome her commitment, as outlined, to the development of sport at grass roots level.
Because of the ratification of the Lisbon Treaty, I welcome the fact that the European Union now has competence in the area of sport with a support budget. Can the Commission outline firstly how it intends to format the European Union sports programme and, secondly, say when we can expect the first communication from the Commission on this issue?
Member of the Commission. - Indeed, we intend to promote communication on sport this summer. So, we will have the communication before the summer recess. That should provide the framework for enhanced cooperation, a new agenda for sport at EU level and also a draft decision for a two-year EU sport programme for 2012 and 2013.
Of course, in the meantime, as you very well know, we have the ongoing sport actions in 2009, 2010 and 2011, focusing on grass-root sport and the social aspect of sport. Actions for 2009 have already been approved and they are to be enforced this year. We are about to approve the action for 2010, which will also be ready in a couple of months.
Of course, as you very well know, unfortunately, the budget for 2010 has been cut from EUR 6 million to EUR 3 million. According to the budget that we have for 2011, we have new actions and new testing material in order to formulate our programme for 2012 and 2013.
(PL) Mr President, Mrs Vassiliou, I would like to express enormous thanks for the declaration concerning the establishment of a new agenda for sport, but I would also like to present a certain idea related to this, which the Committee on Culture and Education is also talking about. It is related to the new key competences, to which can also be added, today, abilities in sport, knowledge of culture and knowledge about the European Union. Mrs Vassiliou, do you anticipate joining in the discussion on the new and very important aspect of key skills for young people throughout the European Union, so that the questions of sport, knowledge about the European Union and knowledge about culture, which are so important for building a European identity, will also be emphasised and accentuated?
Member of the Commission. - Certainly, when I speak about the societal role of sport, matters concerning education and training are very important, and I think that education is even more important for our common European identity. This will certainly be taken into account when we formulate our more permanent programme on sport.
Subject: Road deaths
Could the Commission please outline how it intends to combat the three main causes of road deaths: speed, drug/drink driving and inadequate road infrastructure?
Vice-President of the Commission. - Within the framework of the third European Action Programme on Road Safety up to 2010, a number of actions were implemented to combat speeding, drug and drink driving as well as to improve road infrastructure. Many of those actions have involved the European Parliament under the codecision procedure. But, of course, further efforts are needed.
The Commission is currently working on the European Road Safety Strategy for the next decade. It will stress the importance of proper enforcement and sanctions for dangerous behaviour, in particular, drink driving and excessive speed. Citizens of Member States cannot understand why other EU nationals are not sanctioned when they violate the law. For this reason, it is urgent to resume discussions on the proposals for a directive on cross-border enforcement, which received the full support of the European Parliament, but was blocked by the Council. The Commission is determined to move forward with this proposal.
Besides control and sanctions, education and awareness are areas to which the Commission will give strong emphasis. Specific actions should be proposed regarding alcohol and speed, such as alcohol locks in certain vehicles or more stringent requirements for novice drivers. Drug driving is an increasing problem. The Commission expects the ongoing DRUID research project to provide ideas for concrete action. As far as infrastructure is concerned, the European Parliament and the Council have adopted legislation regarding safe management and safety requirements for roads and tunnels of the trans-European network.
The Commission, of course, will closely follow their proper implementation by the Member States. But safety of road infrastructure is not limited to the major TEN roads; 56% of road deaths occur on rural roads. So the Commission will therefore examine the extension of current legislation on safe management to the secondary road network of Member States. Finally, the Commission will also verify that infrastructure projects receiving EU funding or loans take road safety requirements into account.
I must also underline that road safety is a shared responsibility between the EU institutions, Member States, local and regional bodies, associations and, of course, citizens. To reach maximum efficiency, solutions must respond to concrete problems on the ground. The next European Road Safety Strategy will propose a number of actions based on this principle. Its main goal is to establish a common European road safety area which will form part of a single European transport area where all EU citizens will benefit from the same level of safety all over Europe.
(GA) Mr President, I would also like to express my thanks to the Commissioner. Listening to the Commissioner, it is clear that a lot of work has been done in relation to the involvement of speed and alcohol in causing road accidents. However, it is clear that we are not researching the effect of drugs in these cases. Driving while under the influence of alcohol or drugs is a major cause of almost 25% of road accidents in the European Union every year. 10 000 people die every year as a result of these accidents.
We most do more in relation to drugs, however, as it is clear that they are a major cause of road accidents and of deaths of people on the roads. I propose to the Commissioner that we must do a lot more.
I welcome the research but we must do a lot more with regard to making it effective.
Vice-President of the Commission. - Of course, I can only share your concern. The problem with drugs, as you know very well, is that, although we have relatively developed technology to find drivers who are under the influence of alcohol, it is much more difficult to detect the influence of drugs. We really must carry out research to find the necessary technology, because today, it is only a visible observation by the police, who then send people for medical testing, and only then can it become clear that there is a problem. We do, of course, need more.
(LT) Thank you for the proposals submitted to solve that problem. I would like to ask whether you agree with studies that show that using a mobile phone while driving can cause driver reaction time to be reduced as much as being under the influence of alcohol or drugs. My other question concerns heavy goods vehicles. This is an object of increased risk, especially during the hours of darkness and, as you know well, heavy goods vehicles damage the condition of roads too, which also contributes to the number of accidents. Do you think that we should increase and maximise policies to transfer goods from road to rail.
(EL) Commissioner, the matter we are discussing and which my fellow Member touched on in his question is very serious. What we call 'road traffic accidents' are, in my opinion, collisions due to numerous causes and the real reason for numerous fatalities in Europe.
I should like, therefore, to ask you two specific questions:
Firstly, as most of these collisions occur in towns and most victims are pedestrians and cyclists, what initiatives do you think should be developed in order to follow a policy of 'vision zero', in other words, no victims in towns, particular attention at schools, cycle lanes and so forth?
My second question is: what do you intend to do so that justice is dispensed for the benefit of victims and their relatives within the framework of this vision, so that we can use this vision to achieve accident prevention?
Vice-President of the Commission. - Of course, the shift in modality, as it is called, to have a preference for the transport of goods by rail, is also a clear preference for the Commission, but that has been a desire for decades. We must now find and abolish the bottlenecks that stop us taking full advantage of railways. There are many things which must be done and I think that, during this Commission's term in office, we can move this forward a little.
I should say that the use of mobile phones while driving, at least in some countries - my own country included - is prohibited.
Regarding actions to address casualties and deaths in road traffic accidents, this Commission had, during this action plan, the ambitious target of reducing the number of deaths by 50%. It was not achieved but the reduction in the number of deaths was substantial.
This was, of course, brought about by the common efforts of European institutions but, above all, of Member States. In my own country, for instance, the reduction in the number of deaths has been even more remarkable during this decade - almost threefold. We have reserves and, although we will never reach zero accidents, we can do a lot to reduce the number of casualties. This is, of course, a very complex issue which includes not using alcohol, better roads, better conditions, education, training - all these things.
As they deal with the same subject, the following questions will be taken together:
Subject: Railway accident in Buizingen and electronic safety system
The serious railway accident in Buizingen, Belgium, on 15 February 2010, is being blamed on the absence of an electronic safety system which automatically applies trains' brakes if they pass a red light.
In addition to the national automatic train protection (ATP) systems, which have existed for years in some Member States, work is proceeding apace on the introduction of ERTMS (European Rail Traffic Management System) in Europe.
To what extent and for how long have the various Member States been equipping their railway lines and trains with national ATP systems?
What is the state of play with the introduction of ERTMS in the various Member States (both on trains and on railway lines)?
In the case of Member States which do not yet have national train protection systems, is it still worthwhile to invest in them, in view of the ongoing introduction of ERTMS and the major investment involved in a changeover?
How is the danger averted that railway infrastructure may be equipped with ERTMS but the trains may not, or vice versa?
Does this problem arise at present, for example for intercity railway traffic on the Liège-Aachen line?
What lessons should we perhaps learn here with regard to the liberalisation of the railways in Europe?
Subject: Causes of the dreadful train crash on Monday, 15 February in Buizingen
Can the Commission demonstrate whether liberalisation has affected safety?
In June 2008, the Commission sent Belgium a reasoned opinion formally criticising the complex three-part structure of Belgian Railways. Have the requisite measures since been taken in response to the objections raised by the Commission? How?
Since when has the European ERTMS standard been available? Did any delay occur in comparison with the scheduled date of introduction? If so, what were the causes of this delay and what remedial action has the Commission taken?
Did the debate on the European standard prevent the railways from introducing a system of their own to guarantee safety on domestic routes? Since when have the specifications for such national systems been available? In how many of the EU-27 countries does a national system already exist, and since when has it done so? Which countries score best?
What is Belgium's position in relation to the EU-27 regarding safety of the railway network?
Vice-President of the Commission. - The train accident in Buizingen on Monday, 15 February was a shocking tragedy and, in the aftermath of this serious accident, several technical and political questions concerning rail safety can be asked.
The causes of the accident are not yet fully known and the technical investigation has been launched in accordance with the provisions of the EU Safety Directive. The Belgian investigation body has the responsibility for carrying this out. Two investigators from the European Railway Agency joined the Belgian team in charge of the investigation just a few hours after the accident had occurred.
I would like to stress that, as long as the causes of the accident have not been clarified, it is inappropriate to draw conclusions.
As is all too often the case when rail accidents happen, remarks alleging a link between European rules or regulations and the accidents have been made. I would first like to be very clear on the opening up of the market. Alongside the opening up of the rail freight sector to competition and the establishment of requirements to separate the activities of infrastructure managers and railway undertakings, a stringent regulatory framework was introduced covering rail safety and interoperability. We have carefully monitored this opening up of the rail sector to competition to ensure that it has no negative impact on rail safety, and the indicators clearly show no such impact.
I also see no relationship between the accident and the reasoned opinion we sent to Belgium in 2008 regarding the lack of independence between infrastructure managers and rail undertakings.
Any proposition linking rail safety levels to rail market opening is, in my view, just an excuse to steer the debate away from the true causes of the accident.
The question of the coexistence of national and European train control systems can be put in these terms. More than 20 different national systems are used in Europe today to ensure the safe movement of trains. The incompatibility of the different national systems poses a major problem for international trains because either locomotives have to be changed at each border or they have to be equipped with several onboard systems.
For this reason, a single system for use at European level has been designed and developed and is currently being installed on major international lines and trains in Europe. The system is known as ERTMS, the European Rail Traffic Management System.
As regards the timing, most of the national systems were developed in the early 1980s, but their deployment is a long and costly process. In most of the countries where these systems exist, only part of the national networks and locomotives have been equipped to date, and this partial installation of the equipment took approximately 20 years.
ERTMS specifications have been available since 2000. A number of pilot projects were carried out between 2000 and 2005. Since 2005, several ERTMS equipped lines have been put into service.
At present, 10 Member States have lines with ERTMS and there are projects ongoing in almost all Member States. In Belgium, for example, the line between Aachen and Liège is equipped and intercity trains running on this line are equipped.
The ERTMS will, therefore, probably coexist with national systems for a period of 20 years. Some Member States will benefit earlier than others from the European system. We see, for example, that the Italian and Spanish high-speed network is already almost fully equipped, that the conventional network of Luxembourg is also almost fully equipped, while in 15 Member States, there are only pilot lines or projects.
It should also be noted that automatic train protection systems are just one element contributing to the safety of the network. Appropriate training, sound maintenance and better protection of level crossings are other important components for safety.
If we take a broader range of safety indicators, overall data show that railway safety standards in Europe are generally very high.
(NL) Mr President, Commissioner, the lessons to be learned from this tragedy are indeed a matter for the Belgian services: the Belgian Government. Indeed, a special investigation committee will shortly be setting to work on this in the Belgian Parliament.
I have one more question for you, Commissioner. What are your views on the social aspect, that of the workload of train crews, and of train drivers in particular? Should we perhaps be looking into this, too, and could it be that European rules are required, particularly given that the competition in passenger transport is even set to increase in the next few years?
(NL) I should like to extend warm thanks to the Commissioner for his answers to a number of very specific questions. There was one of my questions he did not answer, which related to the reasoned opinion sent to Belgium by the Commission back in 2008. In 2009, a lack of independence of the Belgian railway infrastructure manager (Infrabel) from the National Railway Company of Belgium (SNCB) and the holding company was established once again. I should like to know how much longer the Commission is going to give the SNCB to actually carry out the necessary restructuring operations?
Vice-President of the Commission. - Firstly, on the operators and social questions. We can look at this in depth and analyse the situation because, of course, if we have more competition and more intensive traffic, we should address very seriously these social aspects as well. We have various regulations already in place concerning, for instance, pilots in aviation. You will know of the Driving Time Directive in road transport, and some similar control over the driving time should be applied to all drivers, including locomotive drivers.
So I think that we should look very seriously at this issue. There is always national legislation as well, and these are primarily questions for national legislation also, but that is a question we should certainly look at.
I said that in 2008, the Commission had communicated a reasoned opinion to Belgium on the lack of safeguards to guarantee the independence of the infrastructure manager from rail undertakings in the exercise of essential functions, track allocation and charging. The Belgian authorities have replied to this and the Commission services are analysing this reply with a view to proposing a follow-up.
But, returning to the rail accident, this was a tragic event which should have been avoided, but never in the world will there be absolutely zero accidents. This is a very complex question. I suppose the investigation will give us concrete answers as to what the causes of the accident were and, in many cases, this is a tragic combination of several factors, including human factors. From the 19th century onwards, it has been clear that a red light is a signal to stop. So it does not mean that we can find one very simple answer as to why this accident happened.
(PL) Mr Kallas, I think we should draw conclusions from this tragedy. Of course, a very detailed procedure will explain if the human factor was to blame, or if, perhaps, it was a matter of equipment or of the lack of a system. In your opinion, how long will it be before the ERTMS will come into use, and do you not think that, with the liberalisation of both passenger and freight railway transport, the system of very clear verification of quality of service and equipment should be separate from national systems?
Vice-President of the Commission. - The plan is to deploy the ERTMS system on main European railway networks before 2015, so there is a date where we think that this deployment plan will be implemented, but this does not mean that every line, especially regional lines, will be equipped with such high-level equipment, so there must always be other systems as well. This deployment plan exists, but it is a costly operation and a big investment.
A European system of measuring quality is a good idea. When I express the idea of developing transport as a whole as an entity for Europe, under the possible name of the European single transport area, then of course this means that we must also harmonise quality requirements and the quality of services must be maintained at a very high level.
Subject: Daylight Saving Time
Do any up-to-date studies support the practice of changing the clocks twice a year, which severely disrupts the daily lives of EU citizens?
Vice-President of the Commission. - Of course, we have had a directive since January 2001, when the Council and Parliament adopted the current directive on summer time in the European Union. This directive harmonises the calendar of the application of summer time in the EU. This is the ninth directive on the issue since 1980 when the first Summer Time Directive was adopted.
In accordance with the above directives, in 2007, the Commission presented a report on the impact of the current summer time regime. The report concluded that, on the basis of the information placed at the disposal of the Commission, the summer time regime has no negative impact and generated some energy savings. The current arrangements do not constitute any subject of concern in the Member States of the European Union. No Member State has required or has, since the report was published, ever required a modification of the current arrangements.
The honourable Member could hardly find a more suitable person to answer this question, not because I am responsible for transport, but because I was in the Estonian Government which did exactly what is behind your question. First, in 1999, from 2000 we abolished turning the clock. We changed this regime and maintained one time regime. In 2002, we turned back and again introduced summer time. So, I have very personal experience of this.
Two unpleasant things happened, which is why this step made in 2000 became extremely unpopular. One thing was that the daylight disappears in the evening. Morning will be bright but you have nothing to do with this sunlight in the morning. In the evening, it will get dark too soon and, if you come home from work and want to have some exercise or go out with children, it is already evening. People did not like this at all.
Secondly, of course, there was a total confusion about timetables and schedule - as you can imagine - relating to all travel arrangements to other countries. So we restored the present summer time regime, turning the clock twice a year. People are happy and this question has not been raised again.
(PL) Mr President, Mr Kallas, one doubt I have is related to the fact that some countries in Europe, for example, the United Kingdom, use a different time in relation to continental Europe, and this lack of change does not cause problems there. Is it not, after all, the case that standardising the time all across Europe to one time zone would be beneficial just from the transport perspective?
Vice-President of the Commission. - As I said, I have had personal experience and I do not see any reason to start changing the system again or to make some changes to this system. It can become more complicated.
Subject: The freedom/security balance
In many countries across the European Union, the alarmism caused by global terrorism has led to a frightening erosion of civil liberties. A fundamental principle underpinning the social contract is that a government must justify any restriction on the rights of the citizen by clearly and irrefutably demonstrating the necessity of that restriction for the general security of the nation. The burden of proof appears to have been transferred from the authorities implementing the security measure to the people subject to it.
Does the Commission agree with this assessment? How will the Commission go about redressing the imbalance between security and freedom?
Vice-President of the Commission. - The protection and promotion of fundamental rights should not be seen in opposition to the measures addressing the continuing threat of terrorism: they should go hand in hand. Anti-terrorism activities must be conducted with full respect for the principle of the rule of law and the full respect of fundamental rights as they are enshrined at the level of the European Union in the Charter of Fundamental Rights.
This is not a question of compromise or balancing one requirement against the other; it is a question of delivering both, but without compromising on fundamental rights of course.
Complying with fundamental rights does not prevent the adoption of effective security measures, and this has been recognised by the way in the Stockholm Programme which calls on the European institutions to ensure that all tools deployed to fight against terrorism fully respect fundamental rights. Therefore, I believe that this is a question of balance and not a question of balancing the one against the other.
As far as I am concerned, hammer the terrorists, hammer the criminals. I have no problem with that whatsoever, but what I am concerned about is that we, as parliamentarians, are not stressing sufficiently, either in the European Parliament or in Member States, that we expect that to be done in a way that protects the public, rather than undermining it or its privacy, that data is protected, that citizens' privacy is protected, and that citizens who are innocent and law abiding are not subject to intrusion by the State. It is imperative that this is included.
Vice-President of the Commission. - I could not agree more with the honourable Member. You know, from my hearing and also from my actions before as Telecoms Commissioner, that data protection is very high on the agenda.
I have pledged to reform the Data Protection Directive of 1995 in order to adapt it to the modern world of technology, but I have also made it very clear that it is not because we have to protect society that we can give data out. The private data of the individual cannot be jeopardised by other measures.
I have seen how Parliament argued and voted on the SWIFT question. The Commission will take the views of Parliament into consideration when developing a new mandate in order to have a new SWIFT Agreement with our American partners: one which balances the right to privacy and the need to combat terrorism.
Subject: Green Paper on volunteering
In order to raise awareness of the value of volunteering throughout the EU, would the Commission consider, in conjunction with the proposed initiatives to celebrate the European Year on Volunteering, drawing up a comprehensive Green Paper on volunteering to facilitate, recognise and add value to volunteering?
In addition to drawing up such a Green Paper, does the Commission consider it important to build synergies between other international organisations such as the ILO and the UN in relation to the JHU/ILO Volunteer Measurement Project and the UN Non-Profit Handbook?
Vice-President of the Commission. - I am very sorry, I do not have this question. I have many questions here, but not this one.
(The President proposed that the question be answered in writing)
I shall be perfectly happy to get a reply from the Commissioner in writing.
Vice-President of the Commission. - I am sorry. Something must have gone wrong in the organisation.
I would hope that the Commissioner would look carefully at what I have suggested given the possibilities with 2011 as the European Year on Volunteering, and perhaps also look at the possibility of a Green Paper following on from that after consultation with voluntary groups, etc. I also hope that you take on board the importance of using either the ILO manual or the UN handbook to measure volunteering across the Member States.
Vice-President of the Commission. - I can assure the honourable Member that on volunteering - which is a very important question, and the Commission is working on this - she will get the right answers to what she has asked.
Subject: Long-standing minorities
What possibilities of developing a strategy to protect and promote ethnic groups and minorities of long standing do the Lisbon Treaty and the EU Fundamental Rights Charter give the Commission, and what practical steps are planned?
Vice-President of the Commission. - You are aware that one of the values on which the European Union is founded is the respect for the rights of persons who belong to minorities, and with the entry into force of the Treaty of Lisbon, this is explicitly mentioned in Article 2 of the treaty. Article 21 of the Charter of Fundamental Rights explicitly prohibits any discrimination on grounds of language or membership of a national minority. The Commission will ensure, within the scope of its mandate, that these fundamental rights are respected in EU law, including when Member States implement EU law.
There are also a number of pieces of EU legislation and EU programmes that can contribute to improving the situation of persons belonging to minorities; the Commission intends to combine these instruments to address difficulties including acts of discrimination which are likely to affect persons belonging to minorities.
You are also aware that there is the existing EU anti-discrimination legislation, which will be used to ensure equal treatment of persons belonging to a minority, and the Commission has adopted a proposal for a new directive currently under discussion that would extend protection against discrimination on the grounds of religion and beliefs, disability, age and sexual orientation to fields other than employment and occupation.
The Council framework decision on combating certain forms and expressions of racism and xenophobia by means of criminal law also aims to ensure that hate speech on grounds of race, colour, religion, descent or national and ethnic groups and hate crimes are penalised in all Member States. Now the Commission is monitoring the implementation of this framework decision as closely as possible and a group of national experts has been created to this end.
There is also the European Union Agency for Fundamental Rights, which plays a key role in assisting the Commission to enforce its task; and there is a Council of Europe Charter for Regional and Minority Languages and the framework convention for the protection of national minorities.
I would like to tell the honourable Member that I hope that more Member States would follow the example of those who have already signed and ratified those important conventions.
(DE) Commissioner, that last point relates to precisely what I am concerned about. I would like to ask once again: are there any instruments for positive discrimination in favour of long-standing national minorities? We should develop strategies for these people in the same way as we do for others.
Secondly, is the Agency for Fundamental Rights in Vienna also responsible for this and how do they arrange their contacts with civil society? That is in progress at the moment, of course, but are the traditional minorities also included in this? There is nothing so unfair as treating unequal groups equally.
Vice-President of the Commission. - I agree with the honourable Member. There is nothing more unfair than treating unequal groups in the same way.
We really have to consider utilising the scarce resources which we have in a very active and intelligent way.
The European Union Agency for Fundamental Rights has, of course, some objectives to fulfil but, if Parliament or the Commission ask the Agency to accomplish a certain task, the Agency will certainly do that.
Therefore, I would ask the Member to hand me the questions he would like to ask the European Union Agency for Fundamental Rights to tackle and I will see what can be done in a positive way.
(FR) Mr President, I fully understand the timing requirements. I would just like to stress the need for a special year dedicated to violence against women, such are the taboos that often still exist in relation to this issue.
Too many women are victims of violence, which is often physical, of course, but which can also be verbal and psychological. Moreover, it often occurs within the family environment, and these women are ashamed to admit it. It is true that a year dedicated to this problem would certainly help to ensure that this phenomenon, which is still taboo, diminishes and thus to combat violence against women more effectively.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.50 and resumed at 21.00)